Citation Nr: 0429875	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a disorder 
manifested by trouble sleeping.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a disorder 
manifested by a high pulse rate.

6.  Entitlement to an initial disability rating in excess of 
60 percent for asthma with bronchitis.

7.  Entitlement to an initial disability rating in excess of 
0 percent for allergic rhinitis.

8.  Entitlement to an initial disability rating in excess of 
30 percent for myofascial pain syndrome of the right 
shoulder.

9.  Entitlement to an initial disability rating in excess of 
20 percent for myofascial pain syndrome of the left shoulder.

10.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee condition.

11.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee condition.

12.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

13.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of fracture of the right thumb.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The appellant had active service from August 1981 to August 
1985, and from November 1986 to January 1994.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that granted service 
connection for bronchitis, right knee pain, left knee pain, 
low back pain, right shoulder pain, and left shoulder pain, 
and assigned 10 percent ratings for those conditions, 
effective from January 1994; and granted service connection 
for residuals of fracture of the right thumb and residuals of 
left tibia stress fracture, and assigned zero percent ratings 
for those conditions, effective from January 1994.  In a 
December 1999 decision, the Board denied higher ratings for 
the bronchitis, residuals of fracture of the right thumb, and 
residuals of fracture of the left tibia.  In December 1999, 
the Board also remanded the other issues to the RO for 
further development.

The appellant appealed the December 1999 Board decision that 
denied higher ratings for bronchitis, residuals of fracture 
of the right thumb, and residuals of fracture of the left 
tibia to the United States Court of Appeals for Veterans 
Claims (Court).  He also appointed Lisa A. Lee, attorney, to 
represent him before the Court and VA.  In a January 2001 
order, the Court granted a December 2000 joint motion from 
the parties to vacate the December 1999 Board decision and to 
remand the case for readjudication and to provide additional 
assistance to the appellant in the development of his claims 
as required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) that redefined VA's duty to assist 
the appellant in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In June 2001, the appellant completed his appeal with respect 
to the denial of service connection for pseudofolliculitis 
barbae, otitis externa, myopia (claimed as eye trouble), a 
disorder manifested by trouble sleeping, pes planus, a 
disorder manifested by a high pulse rate, and asthma in the 
February 1995 RO rating decision.  RO rating decisions in 
2001 granted service connection for asthma and reclassified 
the service-connected respiratory condition as asthma with 
bronchitis and allergic rhinitis, and increased the 
evaluation for this disorder from 10 to 30 percent, effective 
from January 1994.  In the written argument dated in November 
2001, the representative notified the RO that the appellant 
no longer disagreed with the evaluation assigned for the 
residuals of the left tibia stress fracture.

In a February 2002 decision, the Board denied service 
connection for pseudofolliculitis barbae, granted service 
connection for otitis externa, denied service connection for 
defective vision, denied service connection for a disorder 
manifested by trouble sleeping, denied service connection for 
pes planus, denied service connection for a disorder 
manifested by a high pulse rate, denied an increased initial 
rating in excess of 30 percent for asthma with bronchitis, 
but granted a separate initial zero percent evaluation for 
allergic rhinitis, granted an increased initial rating of 30 
percent for myofascial syndrome of the right shoulder, 
granted an increased initial rating of 20 percent for 
myofascial syndrome of the left shoulder, denied an increased 
initial rating in excess of 10 percent for the right knee 
condition, denied an increased initial rating in excess of 10 
percent for the left knee condition, denied an increased 
initial rating in excess of 10 percent for lumbosacral 
strain, and denied an increased initial rating in excess of 
zero percent for residuals of fracture of the right thumb.  
The appellant then appealed the February 2002 Board decision 
to the Court.

The Court, in an order dated in May 2003, granted a May 2003 
joint motion from the parties to vacate and remand the 
February 2002 Board decision, regarding the issues listed on 
the first 2 pages of this remand, for readjudication and to 
provide additional assistance to the appellant in the 
development of those claims as required by the VCAA.  
Thereafter, the case was returned to the Board.

In a July 2003 letter, the Board notified the appellant's 
attorney of the appellant's right to submit additional 
argument and/or evidence with regard to his claims.  In July 
2003, additional argument and evidence was received from the 
appellant.  The appellant also notified the Board that his 
attorney would no longer be representing him and that he 
would be representing himself.

Finally, the record discloses that the RO, in a June 2004 
decision, awarded an increased rating from 30 percent to 60 
percent for the service-connected asthma with bronchitis.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


REMAND

In May 2003, the Office of General Counsel for VA, on behalf 
of the Secretary, filed a joint motion for partial remand and 
for stay of proceedings.  The request was to vacate certain 
aspects of the Board's February 2002 decision that denied 
entitlement to service connection for multiple disabilities 
and increased ratings for service-connected disabilities, and 
remand the matter for compliance with the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  The Court granted this motion 
in a May 2003 order.

In July 2003, the Board remanded this matter to the RO for 
compliance with the directives stipulated in the motion.  In 
this regard, the record discloses that a letter was issued to 
the appellant in February 2004, which notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, he was asked to submit any evidence 
in his possession that pertains to the claim.  The Board 
finds that this letter satisfied the July 2003 remand, 
particularly with respect to the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A copy of an on-line Social Security Administration (SSA) 
Form 3368, printed in January 2004, indicates that the 
appellant has applied for disability benefits from SSA.  It 
does not appear that a request has been made for a copy of 
any agency determination made relative to this claim nor 
records pertaining to such a determination.  The Court has 
emphasized the need to obtain SSA medical records in cases 
involving VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 371-2 (1992).  The RO must obtain and consider any SSA 
medical records. 

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
appellant's claims.  While the Board regrets the further 
delay that the remand of this case will cause, it recognizes 
that due process considerations require such action. 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should request the following 
records concerning the appellant from the 
Social Security Administration (SSA): a copy 
of any SSA decision denying or granting 
disability benefits to the appellant and 
copies of all the documents or evidentiary 
material that were used in considering the 
appellant's claim for disability benefits.

2.  After the above action, the RO should 
review the claims in this appeal.  This 
review should consider all the evidence 
received since the issuance of the most 
recent supplemental statement of the case.  
If action remains adverse to the appellant, 
an appropriate supplemental statement of the 
case should be sent to him.  He should be 
afforded the opportunity to respond to the 
supplemental statement of the case before the 
file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




